Citation Nr: 0721206	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-16 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of a thoracotomy, with fibromyositis of the upper 
half of the left trapezius muscle, prior to February 13, 
2007.  

2.  Entitlement to a rating higher than 20 percent for 
residuals of a thoracotomy, with fibromyositis of the upper 
half of the left trapezius muscle, beginning February 13, 
2007.  

3.  Entitlement to a separate compensable rating for a tender 
scar as a residual of the thoracotomy.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1962 to June 1966.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

To support his claims, the veteran testified at a hearing at 
the RO before the Board in October 2006.  

This case was remanded by the Board in January 2007 for 
additional evidentiary development.  That development has 
been completed and the case is now before the Board for final 
appellate consideration.  

Although the RO has not specifically considered the issue of 
whether the veteran is also entitled to a separate 
compensable rating for a scar as a residual of his 
thoracotomy, the Board finds that this issue is reasonably 
raised by the medical evidence in this case.  And since the 
Board is granting this additional claim, the veteran is not 
prejudiced by the RO not having considered this additional 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




FINDINGS OF FACT

1.  It is just as likely as not the residuals of a 
thoracotomy, with fibromyositis of the upper half of the left 
trapezius muscle, caused moderate impairment of muscle 
function of Muscle Group II prior to February 13, 2007.  

2.  The greater weight of the evidence, however, shows these 
residuals have still caused - at most, moderate impairment 
of muscle function of Muscle Group II since February 13, 
2007.  

3.  But the medical evidence shows, as well, the veteran's 
left thoracotomy scar is tender to palpation.  


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria are met for a 20 percent rating prior to 
February 13, 2007, for residuals of a thoracotomy, with 
fibromyositis of the upper half of the left trapezius muscle.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, and 4.73, Code 5302 
(2006).  

2.  The criteria are not met for a rating greater than 20 
percent beginning February 13, 2007, for residuals of a 
thoracotomy, with fibromyositis of the upper half of the left 
trapezius muscle.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, and 
4.73, Code 5302 (2006).  

3.  The criteria are met for a separate 10 percent rating for 
a tender scar as a residual of the thoracotomy.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, and 4.118, Code 7804 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  See 
also Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a December 2003 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA 
treatment records through January 2007 have been obtained 
and, as mentioned, he had a hearing and was provided two VA 
compensation examinations, including to assess the severity 
of residuals of his left thoracotomy - the dispositive 
issue.  He has not identified any additional evidence that 
needs to be obtained.  See Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  So, the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim before 
any initial unfavorable agency of original jurisdiction 
decision.  See also Mayfield v. Nicholson (Mayfield III), 20 
Vet. App. 537 (2006) (also discussing the timing of the VCAA 
notice as it relates to prejudicial error).  Here, the RO 
initially considered the claim in May 2003 - before sending 
the veteran a VCAA letter in December 2003.  But bear in mind 
the RO readjudicated his claim in the March 2004 statement of 
the case (SOC) and in the March 2007 rating decision and 
supplemental statement of the case (SSOC).  Consequently, 
there already have been steps to remedy the error in the 
timing of the VCAA notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that, even in 
situations where the VCAA notice was not sent until after the 
initial adjudication of the claim, the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure the timing 
defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court issued relevant decisions in two 
precedent decisions.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007), the Court similarly held that the five 
elements also applied to appeals where the grant of service 
connection, and the assignment of the initial rating an 
effective date occurred after the enactment of the VCAA.  
Those five elements are:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held that upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
So, in this latter Dunlap-type situation, the veteran is 
entitled to pre-initial decision VCAA notice concerning all 
elements of his claim, and if this did not occur, then there 
is a question of whether this is prejudicial error.  

Finally, in an even more recent decision, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, No. 06-
7001 (Fed. Cir. May 16, 2007); see also Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).  

The veteran's claims in this case are for increased ratings, 
rather than for service connection (which has been granted).  
But even so, as mentioned, he was provided notice of what 
type of information and evidence was needed to substantiate 
his claims for increased ratings.  He was also provided 
notice in September 2006 of the type of evidence necessary to 
establish an effective date if this benefit is granted.  
Accordingly, the Board finds no evidence of prejudicial error 
in proceeding with final appellate consideration of his claim 
at this time.  Mayfield v. Nicholson (Mayfield III), 20 Vet. 
App. 537 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (requiring that the Board explain why it is not 
prejudicial to the veteran to consider evidence in the first 
instance, that is, without the RO having initially considered 
it).  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

VA's regulations contain guidance for evaluating muscle 
disabilities at 38 C.F.R. § 4.56.  The focus of that section, 
however, is on traumatic muscle injuries in the nature of 
gunshot wounds, rather than surgical residuals, so many of 
the criteria discussed are not relevant in this case.  
Nevertheless, the principles set forth in that section are 
instructive in determining the proper rating for the 
veteran's service-connected disability.  

A slight disability of the muscles consists of a simple wound 
of muscle without debridement or infection.  Objective 
findings of a slight disability of the muscle are the 
following: minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in muscle tissue.  

A moderate disability of the muscles consists of a through 
and through or deep penetrating wound of relatively short 
track by a single bullet or small shell or shrapnel fragment.  
Objective findings of a moderate disability of the muscle are 
the following: entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

A moderately severe disability of the muscles consists of a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  Objective findings of a 
moderately severe disability include the following: entrance 
and (if present) exit scars which indicated the track of a 
missile through one or more muscle groups; indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles in comparison to the sound side; 
and tests of strength and endurance in comparison to the 
sound side demonstrate positive evidence of impairment.  

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (1) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56(d).  

Moreover, the Court has held that the provisions of § 4.56 
are factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups due to gunshot or other trauma - as the section had 
explicitly stated prior to its revision in 1997 - rather 
than constituting definitive rules to be applied in rating 
such disabilities.  Thus, the Board must consider the 
"totality of the circumstances" - all of the evidence - 
in determining the appropriate rating for the disability.  
See Robertson v. Brown, 5 Vet. App. 70 (1993); Tropf v. 
Nicholson (Tropf II), 20 Vet. App. 317 (2006). 
 
The residuals of the veteran's service-connected thoracotomy 
have been rated under the provisions of Code 5301, regarding 
Muscle Group I, which includes the trapezius, levator 
scapulae, and serratus magnus muscles.  

Under that code, severe disability warrants a 40 percent 
rating for the major extremity and a 30 percent rating for 
the minor extremity.  For moderately severe disability, a 30 
percent rating is assigned for the major extremity and a 20 
percent rating is assigned for the minor extremity.  A 10 
percent rating is warranted for moderate disability of either 
extremity.  And a 0 percent rating is appropriate for slight 
disability of either extremity.  Code 5301.  

A recent VA examiner, however, indicated that the veteran's 
disability involved Muscle Groups II and IV.  

For Muscle Group II, severe disability warrants a 40 percent 
rating for the major extremity and a 30 percent rating for 
the minor extremity.  A 30 percent rating is to be assigned 
for moderately severe disability of the major extremity, with 
a 20 percent rating for the minor extremity.  For moderate 
disability of either extremity, a 20 percent evaluation is 
warranted.  A 0 percent rating is assigned for slight 
disability of either extremity.  Code 5302.  

For Muscle Group IV, severe disability warrants a 30 percent 
rating for the major extremity and a 20 percent rating for 
the minor extremity.  A 20 percent rating is to be assigned 
for moderately severe disability of either extremity.  For 
moderate disability of either extremity, a 10 percent 
evaluation is warranted.  A 0 percent rating is assigned for 
slight disability of either extremity.  Code 5304.  

The Rating Schedule also provides for evaluating a shoulder 
disability on the basis of limitation of motion.  For motion 
of the arm limited to 25 degrees from the side, a 40 percent 
rating is assigned for the major extremity and a 30 percent 
rating is assigned for the minor extremity.  For motion 
limited to midway between the side and shoulder level, a 30 
percent evaluation is warranted for the major extremity and a 
20 percent evaluation is warranted for the minor extremity.  
A 20 percent rating is appropriate for limitation of either 
extremity at the shoulder level.  Code 5201.  

VA clinic records dated through January 2007 have been 
obtained.  Those records reflect visits almost exclusively 
for evaluation and treatment of ailments unrelated to the 
veteran's shoulder disability.  On occasion, however, the 
veteran's complaint of left shoulder pain - of 7/10 severity 
- was noted.  

A VA compensation examination was conducted in May 2003.  The 
veteran's primary complaint was of pain in his back and left 
shoulder area since a thoracotomy during service in 1963 for 
removal of what turned out to be a rib osteoma.  The pain was 
located along the parascapular incision and in the muscle, 
and he rated the pain as 6-7/10.  The veteran indicated he 
was taking muscle relaxants and pain pills.  He stated he had 
"flare-ups" of the pain 2-3 times per day.  The veteran did 
not describe any pain or other symptoms in his cervical or 
thoracic spine.  On examination, there was a large 
parascapular incision running along the scapula from the 
superior end of the shoulder all the way around in the 
direction of the ribs to the midaxillary line.  The scar was 
well healed, but was tender to palpation.  The examiner noted 
that the muscles in Muscle Groups II and IV were somewhat 
atrophied and painful to palpation.  Otherwise, shoulder 
strength was normal.  

The veteran testified at a personal hearing before the Board 
at the RO in October 2006.  He described the pain in his 
upper left back/shoulder area as like a toothache, but about 
a level seven in severity.  He also indicated he was taking 
codeine for pain.  The veteran also stated that he now had 
less strength in his left shoulder than he did at the time of 
the 2003 examination and less range of motion, and could no 
longer mow his lawn.  

Pursuant to the Board's January 2007 remand, another VA 
compensation examination was conducted in February 2007.  The 
veteran reported similar symptoms to that examiner as he had 
to the earlier VA examiner, but including some muscle 
cramping, which he stated made it impossible for him to do 
certain activities, like trim hedges, push a lawnmower, or 
play golf.  He stated the symptoms were present 90 percent of 
the time, and although he had good days and bad days, his 
symptoms were more or less persistent without major flare-
ups.  There was no report of injury to neurological, 
vascular, joint, or other structures.  The veteran's current 
treatment consisted of Advil.  The examiner noted that the 
veteran's activities were limited more by pain than by 
fatigue.  There was a small area of muscle atrophy medial to 
the left scapula.  Grip strength of the hands, flexion and 
extension of the elbows, and shoulder shrug were within 
normal limits.  There was very subtle limitation of strength 
affecting abduction of the left shoulder, which the examiner 
indicated was probably due more to discomfort than true 
intrinsic weakness.  Forward flexion of the left shoulder was 
possible to 180 degrees, with some discomfort at 120 degrees.  
Left shoulder abduction was accomplished to 130 degrees, with 
discomfort beyond 110 degrees.  External rotation was 
possible to 90 degrees, with discomfort beyond 45 degrees, 
and internal rotation was accomplished to 60 degrees, with no 
report of discomfort.  The measurements of range of motion 
did not change with repetitive motion, and there was no 
fatigue or incoordination.  That examiner also noted minimal 
tenderness in the scar, which was otherwise well healed.  

Applying the clinical findings obtained on both of the above 
examinations to the pertinent rating criteria, the Board 
observes that the minimum rating available under Code 5201 
(based on limitation of motion of the shoulder) is 20 
percent.  However, that rating requires limitation of motion 
of the arm to no more than shoulder level.  Clearly, even 
considering limitation due to pain, the veteran is able to 
move his left arm well above shoulder level, or 90 degrees.  
The regulations provide that in every instance where the 
minimum schedular evaluation requires residuals and the 
schedule does not provide a zero percent evaluation, a zero 
percent evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2006).  
Therefore, the Board finds that a compensable rating is not 
warranted under the provisions of Code 5201.  

Accordingly, in this case, the criteria of diagnostic codes 
5301, 5302, and 5304 provide a more relevant means of 
assessing the level of disability due to residuals of the 
veteran's thoracotomy.  

First, the Board turns to 38 C.F.R. § 4.56 for guidance as to 
the severity of the original "muscle injury."  As noted 
above, because the provisions of § 4.56 are designed to 
consider muscle injury due to a gunshot wound or similar 
injury, rather than due to a surgical incision, the 
correlation is imprecise.  However, the Board finds that 
because both VA examiners reported some muscle atrophy, the 
disability should be considered at least moderate.  
Nevertheless, neither examiner noted significant impairment 
of left shoulder function.  In fact, the May 2003 examiner 
indicated that shoulder strength was normal.  

The February 2007 examiner also stated that the noted mild 
limitation of motion of the shoulder and "very subtle 
limitation of strength affecting abduction," were due more 
to pain than actual weakness.  Moreover, that examiner also 
commented that there was no limitation of function due to 
fatigue or incoordination on repetitive motion.  Even 
considering the noted limitation due to pain - which the 
recorded findings for range of motion indicate is not more 
than mild - the Board finds that level of disability due to 
residuals of the veteran's left thoracotomy is not more than 
moderate.  There is no positive evidence of decreased 
strength or endurance, as required for a moderately severe 
disability level.  In this regard, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and the Court's 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

So having determined that the veteran's left shoulder 
disability is not more than moderate, the Board notes that 
there is some confusion as to which Muscle Group(s) was 
involved in the surgical incision.  Because a VA examiner in 
1980 diagnosed fibromyositis of the upper half of the left 
trapezius muscle, the RO has rated the disability under the 
provisions of Code 5301 (for Muscle Group I, which includes 
the trapezius).  The May 2003 examiner, however, indicated 
that Muscle Groups II and IV were involved.  

Nevertheless, for purposes of this decision, the Board finds 
that it is not necessary to resolve this confusion, because a 
rating of greater than 20 percent is not warranted for 
moderate disability of the minor extremity under the 
provisions of any of the pertinent diagnostic codes - 5301, 
5302, or 5304.  

Although the veteran's symptoms have reportedly increased 
during the appeal period, the clinical findings noted by 
examiners over a several year period have remained relatively 
stable.  As discussed, and resolving all doubt in the 
veteran's favor, the Board finds that the level of disability 
due to residuals of his thoracotomy has been moderate - but 
no more - throughout the appeal period.  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  While Codes 5301 and 
5304 would assign only a 10 percent for moderate disability 
of the minor extremity, Code 5302 indicates that a 20 percent 
rating is warranted for moderate disability.  Considering the 
assessment by the May 2003 examiner that both Muscle Groups 
II and IV were involved, and again affording the veteran the 
benefit of the doubt, the Board finds that Code 5302 is most 
appropriate for evaluating the veteran's disability.  

Therefore, the Board concludes that the criteria are met for 
a 20 percent rating, but no more, prior to February 13, 2007.  

However, the criteria are not met for a rating greater than 
20 percent, beginning February 13, 2007.  

Finally, while the veteran has not expressed any complaints 
relative to the left thoracotomy scar itself, both recent VA 
examiners noted that the scar was tender to palpation.  They 
specifically noted that the scar was tender, in addition to 
some tenderness of the underlying muscle.  Under Code 7804, 
scars that are painful on examination warrant a 10 percent 
rating.  However, because the scar is well healed and does 
not approach 144 square inches in size, a compensable rating 
for the scar is not warranted on any other basis.  See Codes 
7801, 7802, 7803 and 7805.  Accordingly, the criteria are met 
for a separate 10 percent rating for the thoracotomy scar 
under Code 7804.  

A couple of final points worth noting, in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  Here, though, the 
Board believes that the regular schedular standards applied 
in the current case adequately describe and provide for the 
veteran's disability level.  There is no evidence that the 
veteran has ever been hospitalized for treatment of his left 
shoulder disability since his separation from service.  
Neither does the record reflect marked interference with 
employment, meaning above and beyond that contemplated by a 
20 percent schedular rating for muscle injury or a 10 percent 
rating for a tender scar.  See 38 C.F.R. § 4.1.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of it.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  




ORDER

A higher 20 percent rating prior to February 13, 2007, for 
residuals of a thoracotomy, with fibromyositis of the upper 
half of the left trapezius muscle, is granted, subject to the 
laws and regulations governing the payment of VA 
compensation.  

A rating higher than 20 percent, including since February 13, 
2007, for residuals of a thoracotomy, with fibromyositis of 
the upper half of the left trapezius muscle, is denied.  

A separate 10 percent rating is granted for a tender scar as 
a residual of the thoracotomy, subject to the laws and 
regulations governing the payment of VA compensation.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


